Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.                
Response to Amendment
3.	Applicant’s amendment filed 9/19/2022 to the claims are accepted and entered. In this amendment, claims 1, 9, and 17 have been amended. In response, the 112 rejection has been withdrawn.
Response to Argument
4.	Applicant’s arguments filed on 9/19/2022 regarding the prior have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.         

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 	The recitation in claims 1, 9, and 17, “extracting, by a computer system, a first feature vector from (1) data acquired during drilling, the data comprising at least drilling parameters and the first feature vector comprising drilling dynamics; extracting, by the computer system, a second feature vector from (2) the data acquired during drilling based on the drilling environment classification and (3) the selected machine learning regression algorithm” lacks antecedent basis and indefinite. 
It is unclear whether the data refers from (2) is the same data refers from (1)? 
In addition, based on (1) and (2) recited above the recitation in (3) is indefinite because the specification discloses ”the first feature vector is indicative of a drilling environment classification” (spec. [0003] lines 15-16) and “the second feature vector is based on the drilling environment classification” (spec. [0003] lines 21-22). Therefore, the second feature vector should be extracted from the first feature vector which was classified and predictive by the machine learning algorithm instead the second feature vector is extracting from the data acquired during drilling. 
          Dependent claims are rejected for the same reason as its respective parent claim.

Examiner note: Due to the 35 USC 112 (b) rejection above, the claims have been treated on their merits as best understood by the Examiner.
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1-3, 5-11, and 13-19 are rejected under AIA  35 U.S.C. 103 as being obvious over US 2015/0356403 of Storm, JR, hereinafter Storm (of record) as evidenced by Reference of StuartReid (10 misconceptions about Neural Networks, 2014) in view of US 2019/0266501 of Tavares (of record).
As per Claims 1, 9, and 17, Storm teaches a method, CRM, and system comprising: 
extracting, by a computer system, a first feature vector ( Fig 1, Resistivity, e.g. sonic velocities, shear and/or compressional waves, [0018] ) from data acquired during drilling, the data comprising at least drilling parameters ( Fig 3A, data extracted 40p, e.g. drilling parameters, [0004] ) and the first feature vector comprising drilling dynamics (fluid circulating, mud cutting or lateral vibration considered “drilling dynamics”, [0037], [0024] );  
determining, by a machine learning classification algorithm of the computer
system ( Machine learning algorithm, [0006] ), a drilling environment classification based on the first feature vector ( [0018], [0024], [0050]-[0051] ); 
extracting, by the computer system, a second feature vector ( Fig 1, Passive gamma ) from the data acquired during drilling ( Fig 1 ) based on the drilling environment classification and the selected machine learning regression algorithm (Machine learning algorithm, e.g. neural network 1 in Fig 1. It is noted neural network can be used for either classification or regression as evidenced by Reference of SturatReid, page 2 ), the second feature vector correlating elastic properties of the geological formation to the drilling parameters ( Elastic properties collected from formation in Figs 1, 3A); and
determining, by the selected machine learning regression algorithm, elastic properties of the geological formation based on the second feature vector ( Figs 3A-3B, determine elastic properties [0018], [0050] ).
Storm does not teach selecting, by the computer system, a machine learning regression algorithm from a plurality of machine learning regression algorithms based on the drilling environment classification; and generating, on a display device of the computer system, a graphical representation of the elastic properties of the geological formation.
Tavares teaches selecting, by the computer system, a machine learning regression algorithm from a plurality of machine learning regression algorithms ([0039]
[0042] ) based on the drilling environment classification ( [0049]-[0050] ); and 
generating, on a display device of the computer system, a graphical representation of the elastic properties of the geological formation ( [0051]-[0054] ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Storm having choices in selecting machine learning algorithms and display elastic properties as taught by Tavares that would facilitate to better understanding of unconventional hydrocarbon reservoir characteristics based on elastic properties leading to maximize hydrocarbon returns (Tavares, [0055]).
As per Claims 2, 10, and 18, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches the data acquired during drilling further comprises at least one of a logging while drilling log ( Fig 3A ) or bit vibrations, the bit vibrations obtained ( e.g. drilling vibration happens at frequency range of 1KHz to 10 MHz, [0047] ) using at least one of a near-bit downhole tool [0021], vibration sensors in a drill string or vibration sensors at a surface of a well [0024], [0047].
As per Claims 3, 11, and 19, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches25 the drilling environment classification is indicative of drilling instrumentation ( logging tool 9 in Fig 1, [0016] ), a drilling regime ( Fig 3B, Hydraulic fracturing plan ), and the elastic properties of the geological formation ( Figs 3A-3B ).
 As per Claims 5 and 13, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm further teaches the elastic properties comprise an unconfined compressive strength ( Shear modulus, [0018] ), a compressional velocity, a shear velocity, a density, a Young's modulus, and a Poisson's ratio, see [0018].
As per Claims 6 and 14, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm 10further teaches comprising training, by the computer system, the machine learning classification algorithm ( Neural network, see Reference of StuartReid attached herewith) to determine the drilling environment classification based on training data obtained from offset wells ( abstract last 2 lines ), the training data comprising wireline logs ( [0010], [0015] ), logging while drilling logs ( Fig 1, LWD [0004]-[0005] ), bit vibrations ( [0004], [0021] ), the drilling parameters ( Fig 3A ), elastic properties of geological formations obtained from core data ( Fig 3B shows a framework, e.g. Reservoir model “core data” ), 15identified geological formation types and geological interpretations ( Fig 3B, hydraulic fracturing plan ).
 As per Claims 7 and 15, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm 10further teaches comprising training, by the computer system, the machine learning regression algorithm ( Neural network, see Reference of StuartReid attached herewith) to determine the drilling environment classification based on training data obtained from offset wells ( abstract last 2 lines ), the training data comprising wireline logs ( [0010], [0015] ), logging while drilling logs ( Fig 1, LWD [0004]-[0005] ), bit vibrations ( [0004], [0021] ), the drilling parameters ( Fig 3A ), elastic properties of geological formations obtained from core data ( Fig 3B shows a framework, e.g. Reservoir model “core data” ), 15identified geological formation types and geological interpretations ( Fig 3B, hydraulic fracturing plan ).


As per Claims 8 and 16, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm further teaches comprising training, by the computer system, the machine learning classification algorithm to identify the second feature vector from the drilling parameters ( Fig 3A  ), a logging while drilling log ( Fig 3A, LWD 20 ), bit vibrations ( [0004], [0021 ), the drilling parameters ( Fig 3A ), elastic properties of geological formations obtained from core data ( Fig 3B shows a framework, e.g. Reservoir model “core data” ), 15identified geological formation types and geological interpretations ( Fig 3B, hydraulic fracturing plan ). 

10.	Claims 4, 12, and 20 are rejected under AIA  35 U.S.C. 103 as being obvious over Storm in view of Tavares and US patent 9,297,251 of Poitzsch (of record).
As per Claims 4, 12, and 20, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches the drilling parameters represent at least one of surface drilling parameters or downhole drilling parameters (Fig 1, surface 4 through formation 5, [0015] ), and wherein the drilling parameters comprise a rotational drilling speed (angular speed sensor [0024] ), a mud motor speed (Mud pump 26, [0033] ), a rate of penetration ( ROP, [0004] ), a drilling torque ( torque sensor [0034] ), an area of a drill bit ( drill bit 15, [0021], [0042] ), a weight on bit [0004], a temperature of a drilling mud ( Fig 2B, temperature 47t installed in tool 20, [0043] ), a weight of the drilling mud ( [0004], [0025]-[0026], [0033]-[0034] ), a nozzle diameter of the drill bit (drill bit size inherently includes diameter [0034] ). But the combination does not explicitly teach a number of cutters of the drill bit. Poitzsch discloses and a number of cutters of the drill bit ( abstract, Fig 5 ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Strom and Tavares having a number of cutters of drill bit as taught by Poitzsch that would facilitate and enhance the drilling more effectiveness (Poitzsch, col 12 lines 5-14). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863